KeewiN, J".
The question presented is whether a civil action for the recovery of a forfeiture can be maintained or whether the action should have been criminal. The authority to maintain a civil action for the recovery of the fine imposed must be found, if at all, in sec. 3294, Stats. (1898), which reads:
“In all cases, not otherwise specially provided for by ■law, where a forfeiture shall be incurred by any person and the act or omission for which the same is imposed shall not .also be a misdemeanor, such forfeiture may be sued for and •recovered in a civil action. When such act or omission is punishable by fine and imprisonment or by fine or imprisonment or is specially declared by law to be a misdemeanor it shall be deemed a misdemeanor within the meaning of this chapter. The word forfeiture, as used in this chapter, shall include any penalty, in money or goods, other than a fine.”
This section in express terms excludes a “fine,” and defines .•a forfeiture to be a penalty in money or goods “other than a fine.” So it seems clear that the right to recover a fine imposed for the violation of a public law is not embraced within this section. Counsel for appellant relies upon cases in this court, notably State v. Grove, 77 Wis. 448, 46 N. W. 532, where the fines were imposed under the provisions of municipal ordinances. It will be seen, however, that a distinction is recognized under the authorities between fines imposed-for breaches of municipal ordinances and those imposed by statutes of the state. Stoltman v. Lalce, 124 Wis. 462, 102 N. W. 920; Koch v. State, 126 Wis. 470, 106 N. W. 531; Oshkosh v. Schwartz, 55 Wis. 483, 488, 13 N. W. 552; State ex rel. Milwaukee v. Newman, 96 Wis. 258, 71 N. W. 438; Ogden v. Madison, 111 Wis. 413, 87 N. W. 568.
While prosecutions for breaches of municipal ordinances •are qiiasi-criminal, such breaches are not offenses against the *461•state and therefore not punishable as such. A criminal 'action is one prosecuted by the state .against a person charged with a public offense committed in violation of a public law. Koch v. State, supra, and cases therein cited.
“The word ‘fine’ as used in sec. 3294 is used in the same sense as the same word in sec. 2, art. X, of the constitution. It does not include those forfeitures, sometimes called fines,, imposed by municipal corporations for violating their ordinances.” Stoltman v. Lake, 124 Wis. 462, 102 N. W. 920.
While the words “forfeiture,” “fine,” and “penalty” are often used interchangeably, yet a fine imposed as punishment for the violation of a public statute of the state cannot be recovered in a civil action under sec. 3294, Stats. (1898), but the remedy is by a criminal prosecution in the name of the state. It follows, therefore, that the judgment below was right and must be affirmed.
By the Court. — The judgment is affirmed.